Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 1 of 37




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.


LIBERATED SYNDICATION, INC., a Nevada Corporation, individually on its own behalf and
derivatively on behalf of FAB UNIVERSAL CORPORATION, a Colorado Corporation,

       Plaintiff,

v.

HONGCHENG ZHANG;
JING ZHANG;
CHONG ZHANG;
(one or more of HONGCHENG ZHANG, JING ZHANG, and CHONG ZHANG a/k/a
BINGBIN ZHONG; BINGYANG LIU; FENG YANG; GUANGXIA REN; GUOZHU ZHANG;
HENG LI; HONGWEI XU; JIANCHEN CUI; LIPING SONG; LU DONGXIAO; LU YE;
MENG SHI; SHUBIN LIAO; SHUKUN YANG; SONGSHAN WANG; XIAOPENG YANG;
XINYU ZHANG; YAJUN FAN; YANG SHANG);
JUNHAO INTERNATIONAL INVESTMENT LIMITED, a British Virgin Islands Corporation,
BOHAIHONG INTERNATIONAL INVESTMENT LIMITED, a British Virgin Islands
Corporation,
TENGDA INTERNATIONAL INVESTMENT LIMITED, a British Virgin Islands Corporation,
BEIJING JINGJCAI WUXIAN CULTURAL COMMUNICATIONS CO., LTD, a Hong Kong
Entity,
FAB UNIVERSAL CORPORATION, a Colorado Corporation, and
ISSUER DIRECT CORPORATION, a North Carolina Corporation,

       Defendants.

                     VERIFIED COMPLAINT AND JURY DEMAND


       Plaintiff Liberated Syndication, Inc. (“Libsyn”), a Nevada corporation, individually on its

own behalf and, in the alternative, derivatively on behalf of FAB Universal Corporation

(“FAB”), a Colorado corporation, by and through its undersigned counsel, for its Verified

Complaint (“Complaint”) against Defendants, alleges as follows:
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 2 of 37




                                     I. Nature of the Action

       1.      Libsyn files this action to protect itself and its stockholders from the effects of an

intertwined, interwoven, concealed and hidden chain of fraud and other wrongdoing by certain of

the defendants (the “Ponzi Scheme Defendants”). While the Ponzi Scheme Defendants’

wrongdoing set forth by this Complaint goes back a number of years, Libsyn through its

investigation and due diligence only recently has discovered the full scope and extent of it as

well as the devastating harm and injury that it is causing to Libsyn and its shareholders. What

Libsyn describes in this Complaint concerning the Ponzi Scheme Defendants’ wrongdoing is

based upon facts and information it recently obtained.

       2.      The history of Libsyn traces back to Wizzard Software Corporation (“Wizzard”),

a Colorado corporation, which was founded in 1996 and which later changed its name to FAB

Universal Corporation (referred to herein as “FAB”). Wizzard became a publicly traded

company in 2001 and was listed on the NASD OTC stock exchange. Wizzard was uplisted on to

the New York Stock Exchange, American in 2008. One of Wizzard’s subsidiaries was

WebMayhem, Inc. (“WebMayhem”), which did business under the name Liberated Syndication

(“WebMayhem/Libsyn”), and was an early pioneer in podcasting. WebMayhem/Libsyn has

offered podcasting services continually under the name Liberated Syndication.

       3.      In 2012, Wizzard was defrauded by the Ponzi Scheme Defendants to enter into a

merger agreement (the “Wizzard/DEI Merger”) with Digital Entertainment International Ltd.

(“DEI”), which was held-out to be a thriving digital media company based in and operating from

the People’s Republic of China.




                                                  2
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 3 of 37




       4.      As part of the Wizzard/DEI Merger, and as a result of the Ponzi Scheme

Defendants’ fraud and other wrongdoing, Wizzard issued the Chinese-based Ponzi Scheme

Defendants 10,282,611 shares of Wizzard stock worth approximately $30.8 million. Wizzard

changed its name from Wizzard to FAB, which was listed on the New York Stock Exchange.

WebMayhem/Libsyn remained a subsidiary of FAB. After the merger, the Ponzi Scheme

Defendants controlled approximately 49% of FAB’s stock.

       5.      Eventually, a massive fraud was uncovered at the Chinese operations of DEI,

which caused the stock price of FAB to collapse. The U.S.-based management team went to the

People’s Republic of China to investigate and found the business abandoned and that the CEO

had been detained by the Chinese authorities. Later, many of the wrongdoers, including a

number of the Ponzi Scheme Defendants, were detained by Chinese authorities, charged with

various crimes, and found guilty in China. Seven Chinese nationals located in the People’s

Republic of China, including three of the Ponzi Scheme Defendants, eventually were sentenced

to prison in Chinese jails.

       6.      Due to the fraud in the Chinese operations of DEI, FAB’s stock listed on the New

York Stock Exchange collapsed from a high of approximately $10 per share down to $.01 per

share. Prior to the collapse of the stock price, the Ponzi Scheme Defendants sold approximately

2.8 million shares of FAB stock. Testimony during a Chinese criminal proceeding described that

the inability to sell additional FAB stock led to a liquidity crisis and collapse of the Ponzi

scheme during June through August 2014.

       7.      In an effort to salvage value for stockholders, FAB incorporated a new subsidiary

Liberated Syndication, Inc, (“Libsyn”) and transferred the podcasting subsidiary WebMayhem,



                                                  3
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 4 of 37




Inc. to Libsyn. FAB then issued one share of Libsyn’s common stock for each share of common

stock owned by stockholders of FAB (the “Libsyn Stock Spin-Off”). As a result, each FAB

stockholder -- including the Ponzi Scheme Defendants who had obtained their FAB stock as a

result of their fraud and wrongdoing -- received one share of Libsyn stock, a Nevada corporation

publicly traded on the OTC market under the ticker LSYN, for each share of FAB they held. As

such, the Ponzi Scheme Defendants’ fraud and wrongdoing extended to and engulfed Libsyn,

with the Ponzi Scheme Defendants, among other things, obtaining the rights to and/or ownership

of Libsyn stock as a direct result of their fraud and wrongdoing (the “Wrongful Stock

Holdings”).

       8.      While Libsyn and FAB tried to document and investigate the Ponzi Scheme

Defendants’ actions, Libsyn did not discover the true nature and extent of the Ponzi Scheme

Defendants’ conduct until just recently. On or about October 6, 2020, Libsyn learned about and

obtained an English translation of a criminal judgment entered in the People’s Republic of China

against principal Ponzi Scheme Defendants by Presiding Judge Cheng Jie of the Xiecheng

District People’s Court, Beijing, China, as a Criminal Judgment of First Instance for Illegal

Absorption of Public Savings in Case No. 2016 Jing 0102, dated November 27, 2017 (“Chinese

Criminal Judgment”). A certified English Translation of the Chinese Criminal Judgment is

attached hereto as Exhibit 1. The Chinese Criminal Judgment described, among other things, the

wrongdoing in which a number of the Ponzi Scheme Defendants had engaged.

       9.      Libsyn has been and continues to be harmed and damaged by the Ponzi Scheme

Defendants’ actions.




                                                 4
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 5 of 37




       10.     Libsyn has determined by examining historical and current shareholder records

that the Wrongful Stockholdings are substantial: The Wrongful Stockholdings constitute

approximately 27.0% of Libsyn’s outstanding stock as of November 16, 2020. At least

7,177,350 of Libsyn’s 26,588,220 shares trace directly back to stock issued in the original

Wizzard/DEI Merger.

       11.     These Wrongful Stockholding are controlled by the by Ponzi Scheme Defendant

Hongcheng Zhang through a web of aliases and fictitious names and have been found by the

Chinese courts to be shell British Virgin Island companies including JunHao International

Investment Limited, BoHaiHong International Investment Limited, and TengDa International

Investment Limited, each of which is purportedly located in the British Virgin Islands (the “BVI

Entities”). All of these BVI Entities identify Ponzi Scheme Defendant Hongcheng Zhang as the

contact person. Not coincidentally, the BVI Entities began failing to pay their registration fees

beginning in approximately 2017, which Libsyn has now learned is when the Chinese Criminal

Court issued the Chinese Criminal Judgment sentencing Defendant Hongcheng Zhang to jail for

his crimes in the People’s Republic of China. There has not been activity of any sort, trading or

voting, of the Wrongful Stockholding shares registered to the Ponzi Scheme Defendants and the

BVI Entities since the Libsyn shares were issued on August 1, 2016.

       12.     The Wrongful Stockholdings were obtained by the Ponzi Scheme Defendants

through their fraud and wrongdoing. This fraud and wrongdoing has been proven in and

adjudicated by the Chinese Criminal Court as described by the Chinese Criminal Judgment.

Further, the Ponzi Scheme Defendants, though their fraud and other wrongdoing, have

continually maintained a more than 20% interest in Libsyn that has not been disclosed on



                                                 5
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 6 of 37




Schedule 13D or 13G as a greater than 5% holder in Libsyn. As such, the Ponzi Scheme

Defendants have violated by Williams Act by failing to make the required Schedule 13D United

States Securities and Exchange Commission disclosures, thereby misleading Libsyn, its other

stockholders and potential investors in Libsyn stock.

       13.     The Wrongful Stockholdings make it difficult for Libsyn to move forward with

corporate actions requiring stockholder approval that otherwise would be available to it. They

threaten Libsyn’s business relationships with critical business partners including Apple, Google,

and Spotify, have made it difficult to obtain accountants and auditors, and make the path to

obtaining a listing on national exchange like the NYSE or NASDAQ more difficult. The Ponzi

Scheme Defendants have effectuated a “creeping takeover” of Libsyn, to the detriment and harm

to Libsyn, and which effectively has blocked Libsyn’s ability to move forward with repurchasing

its shares in the marketplace, causing further injury to it. And, the Wrongful Stockholdings

negatively impact Libsyn’s reputation and goodwill, including with innocent Libsyn

stockholders and their rightful ownership in the business.

       14.     Libsyn has taken several corporate actions available to it under law to address the

wrongdoing and harm caused by the Ponzi Scheme Defendants and their Wrongful

Stockholdings. Among other things, (a) in 2019 Libsyn and its Board of Directors conducted an

on-the-ground investigation in the People’s Republic of China using highly qualified private

investigators to attempt to locate the registered holders with Wrongful Stockholdings, which

investigation concluded that most of the names and addresses on the stockholder registry for the

Wrongful Stockholdings were fictitious, and merely aliases and front names for the Ponzi

Scheme Defendants; (b) on October 23, 2020, Libsyn instructed its transfer agent to place a



                                                6
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 7 of 37




precautionary hold on the Wrongful Stockholdings, which instructions reportedly are only

currently valid for three-days following any request to the transfer agent to transfer stock; (c) on

November 25, 2020, Libsyn’s Board of Directors has passed a Resolution (Exhibit 2 hereto),

which, among other things, (i) imposes a complete restriction on the voting, trading, assigning,

and transferring of any and all of the Wrongful Stockholdings on the transfer records of Libsyn

until resolution of the claims in this litigation or otherwise as approved by Libsyn in writing and

(ii) nullifies and voids any attempted voting, trading, assigning, and transferring of the Wrongful

Stockholdings in violation of those restrictions; (d) Libsyn is sending notice to those persons and

entities purportedly holding and/or having an interest in the Wrongful Stockholdings of the

Resolution and the restrictions the Libsyn Board has imposed on the Wrongful Stockholdings;

and, (e) Libsyn is giving notice of the Resolution and the restrictions the Libsyn Board has

imposed on the Wrongful Stockholdings to Libsyn’s transfer agent, along with proof of

notification sent to the holders of record of the Wrongful Stockholdings, and shall request such

transfer agent immediately impose such restriction on voting, trading, assigning, and transferring

in addition to the stop transfer order currently in place with the transfer agent.

       15.     Critically, Libsyn recently has learned that a number of the Ponzi Scheme

Defendants have been, or soon will be released from jails in the People’s Republic of China and

will again be able to access shares of the Wrongful Stockholdings. As such, Libsyn requests that

the Court enter declaratory relief and an injunction to protect Libsyn and its legitimate

stockholders and to prevent additional damage to Libsyn beyond what the Wrongful

Stockholdings already has caused.




                                                  7
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 8 of 37




                                             II. Parties

       A.        Plaintiffs

       16.       Libsyn is a Nevada corporation with its principal place of business in Pittsburgh,

Pennsylvania, and with operations and business activity in Colorado, among other places. Libsyn

files this Complaint individually on its own behalf and, in the alternative, derivatively on behalf

of its former parent FAB, which is a Colorado corporation. Throughout late 2019 and early

2020, and prior to Libsyn obtaining the Chinese Criminal Judgment, FAB was in the process of

being shut down and it currently has no operations or resources. The conduct and actions alleged

in this Complaint were directed at and/or arose in connection in Colorado. Libsyn has

shareholders residing in Colorado.

       B.        Ponzi Scheme Defendants

       17.       Hongcheng Zhang, upon information and belief, is a citizen of the People’s

Republic of China. Upon information and belief, Hongcheng Zhang purports to own and/or have

a direct or indirect interest in all of the Wrongful Stockholdings.

       18.       Defendant Jing Zhang, upon information and belief, is a citizen of the People’s

Republic of China and is the niece of Hongcheng Zhang. Upon information and belief, Jing

Zhang purports to own and/or have a direct or indirect interest in a portion of the Wrongful

Stockholdings.

       19.       Chong Zhang, upon information and belief, is a citizen of the People’s Republic

of China. Upon information and belief, Chong Zhang purports to own and/or have a direct or

indirect interest in a portion of the Wrongful Stockholdings.




                                                  8
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 9 of 37




       20.     Based upon its investigation to date, including using both highly qualified local

counsel with full power of attorney and highly qualified private investigators in the People’s

Republic of China, Libsyn has concluded, upon information and belief, that the Ponzi Scheme

Defendants listed their Wrongful Stockholding under several aliases and fictitious names. These

include the following: Bingbin Zhong; Bingyang Liu; Feng Yang; Guangxia Ren; Guozhu

Zhang; Heng Li; Hongwei Xu; Jianchen Cui; Liping Song; Lu Dongxiao; Lu Ye; Meng Shi;

Shubin Liao; Shukun Yang; Songshan Wang; Xiaopeng Yang; Xinyu Zhang; Yajun Fan; and

Yang Shang (the “Alias/Fictitious Names”). Libsyn’s conclusions are consistent with the

testimony referenced by the Chinese Criminal Judgment.

       21.     The parties listed in Paragraphs 17 through 20 above, both under their given

names and their Alias/Fictitious Names, are collectively referred to herein as the “Ponzi Scheme

Defendants.”

       C.      The BVI Defendants

       22.     JunHao International Investment Limited, upon information and belief, is a

British Virgin Islands corporation with its principal place of business in the British Virgin

Islands. Upon information and belief, one or more of the Ponzi Scheme Defendants formed and

organized JunHao International Investment Limited to hold the Wrongful Stockholdings.

       23.     BoHaiHong International Investment Limited upon information and belief, is a

British Virgin Islands corporation with its principal place of business in the British Virgin

Islands. Upon information and belief, one or more of the Ponzi Scheme Defendants formed and

organized BoHaiHong International Investment Limited to hold the Wrongful Stockholdings.




                                                 9
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 10 of 37




       24.     TengDa International Investment Limited, upon information and belief, is a

British Virgin Islands corporation with its principal place of business in the British Virgin

Islands. Upon information and belief, one or more of the Ponzi Scheme Defendants formed and

organized TengDa International Investment Limited to hold the Wrongful Stockholdings.

       25.     Beijing Jingjcai Wuxian Cultural Communication Co., Ltd, upon information and

belief, is a Hong Kong entity with its principal place of business in Hong Kong. Upon

information and belief, one or more of the Ponzi Scheme Defendants formed and organized

Beijing Jingjcai Wuxian Cultural Communication Co., Ltd to hold interests in JunHao

International Investment Limited, BoHaiHong International Investment Limited, and TengDa

International Investment Limited.

       26.     JunHao International Investment Limited, BoHaiHong International Investment

Limited, TengDa International Investment Limited, and Beijing Jingjcai Wuxian Cultural

Communication Co., Ltd are collectively referred to herein as the (“BVI Entities”).

       D.      The Additional Defendants

       27.     Defendant FAB Universal Corporation (“FAB”) is a Colorado corporation.

       28.     Defendant Issuer Direct Corporation (“Transfer Agent” or “IDC”) is a Delaware

corporation with its principal place of business in Raleigh, North Carolina. IDC is the transfer

agent for Libsyn and FAB, among other companies.

       29.     Libsyn names FAB and IDC as defendants for purposes of its claim for

Declaratory Relief as well as for the injunctive relief it seeks.




                                                  10
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 11 of 37




                                   III. Jurisdiction and Venue

       30.     This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 78aa and 28

U.S.C. § 1331. All other claims in this action arise from the same transaction or occurrence,

such that this Court has supplemental jurisdiction under 28 U.S.C. § 1367(a).

       31.     Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b).

       32.     All conditions precedent for Libsyn to maintain this action, in the alternative, as a

derivative action on behalf of FAB have been satisfied. Libsyn has requested that FAB join

Libsyn as a Plaintiff and initiate suit and, as of the filing of this Complaint, FAB has, at this time,

declined to take action.

                                     IV. General Allegations

       33.     Libsyn obtained an English translation of the Chinese Criminal Judgment on

October 6, 2020. Since that time, and as part of its investigation, Libsyn has managed to piece-

together the existence of the following set of events. To date, Libsyn continues to uncover the

existence of addition wrongdoing.

       A.      The Ponzi Scheme Defendants’ Transactions

       34.     In 2012, Wizzard was defrauded and wrongfully induced by the Ponzi Scheme

Defendants to enter into the Wizzard/DEI Merger with China-based DEI and, thereafter, the

merged Wizzard entity changed its name to FAB. DEI’s founder, Chief Executive Officer, and




                                                  11
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 12 of 37




Ponzi Scheme Defendant Hongchang Zhang, became FAB’s Chairman and continued from the

People’s Republic of China to lead the management of FAB’s China based operations.

                1.       The Fraudulent Kiosk Ponzi Scheme

        35.     The Ponzi Scheme Defendants (some of whom are referred to in the Chinese

Criminal Judgment as the “FAB Jingcai Group”) operated a number of different Chinese

subsidiaries in an elaborate illegal Ponzi scheme. DEI was one of the entities the Ponzi Scheme

Defendants illegally operated. (See Ex. 1, Criminal Judgment p 6).

        36.     The Ponzi Scheme Defendants developed an illegal scheme to merge China-based

DEI with a publicly-traded US-based company to further their Ponzi scheme. After the

Wizzard/DEI merger, the Ponzi Scheme Defendants provided fraudulent stock certificates in lieu

of cash to its early Ponzi scheme investors/victims as an effort to perpetuate the Ponzi scheme

and to hide the fact that it had insufficient funds to continue paying out to its guaranteed returns

to investors. (Id. at p. 15).

        37.     In doing so, the Ponzi Scheme Defendants prepared, among other things, a “pitch

deck” and wrongfully promoted DEI’s business to potential investors. The pitch deck presented

a thriving business, when in fact, the business was a house of cards. The pitch deck is attached

hereto as Exhibit 3.

        38.     The Ponzi Scheme Defendants made several fraudulent misrepresentations and

omissions in the pitch deck and in promoting DEI’s business to Wizzard and others, including,

but not limited to:

                (a)      [DEI] is the largest provider of copyrighted digital cultural and

        entertainment products in China;



                                                  12
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 13 of 37




               (b)     [DEI] has developed its own proprietary kiosks network that enable the

       consumers to stream a wide range of licensed music, films, TV episodes to their mobile

       devices or memory cards;

               (c)     DEI had more than 1,000 franchises by March 2011;

               (d)     DEI had more than 3,000 installed Kiosks by March 2011;

               (e)     “Our innovative kiosk network has been proven to be an effective revenue

       generating channel and media platform”;

               (f)     The DEI kiosks were “Proven to be a scalable and successful business

       model”;

               (g)     The DEI kiosks “Offer on-site instant download services of licensed

       digital contents such as music, films, games, mobile phone software and education

       materials;” and

               (h)     “In total, the revenue from [DEI] kiosks network is expected to reach $88

       mil. in 2015 with $ 68 mil. of gross profit.”

       39.     Further, the Chinese Criminal Judgment found that Ponzi Scheme Defendant

Hongcheng and others “in their speeches to employees and promotion of the investment project

to investors, exaggerated the profit prospect of the “5C Series Terminal” project and the

expected return on the shares of [DEI] after its overseas listing and induced the employees

themselves and others to invest.” (Ex. 1. at p. 13).

       40.     In fact, DEI materials were not appropriately licensed. The licensing agreements

and payments were fraudulent. Inventory in DEI stores, and on kiosks, was pirated. Purported




                                                13
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 14 of 37




licensing payments amounting to tens of millions of dollars were later proven to have been from

funds embezzled by the Ponzi Scheme Defendants.

       41.     DEI never had anywhere near the number of kiosks the Ponzi Scheme Defendants

represented to Wizzard to induce the Wizzard/DEI Merger.

       42.     For example, Witness Qiao testified: “By the end of September 2012, only three

“Screen Shopping Terminals” had been installed and placed, and there has been no further

production since then. But at the end of the same year, when he attended the annual meeting of

the Group, he learned that the sales revenue of the Marketing Center from the “Screen Shopping

Terminals” has reached millions of yuan.” (Id. at p. 5).

               2.      The Wizzard/DEI Merger

       43.     The Ponzi Scheme Defendants’ defrauded Wizzard to enter into the Wizzard/DEI

Merger. As a result of the Ponzi Scheme Defendants’ fraud and other wrongdoing, Wizzard

issued the Ponzi Scheme Defendants 10,282,611 shares of Wizzard stock. Upon information and

belief, Wizzard would not have issued such shares absent the Ponzi Scheme Defendants’ fraud

and other wrongdoing directed at Wizzard. Wizzard changed its name from Wizzard to FAB,

which was listed on the New York Stock Exchange and Webmayhem/Libsyn remained a

subsidiary of FAB.

               3.      The Libsyn Stock Spin-Off

       44.     With the China-based operations abandoned, Webmayem/Libsyn continued to

thrive with the growth in podcasting. On September 30, 2015, FAB declared a stock dividend, of

one (1) share of common stock of Libsyn to each owner of one (1) share of FAB common stock.




                                                14
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 15 of 37




The dividend was payable on August 1, 2016 to each of FAB’s stockholders of record on the

record date of July 20, 2016.

       45.     On August 1, 2016, the Libsyn stock dividend was distributed.

       46.     As a result, despite the Ponzi Scheme Defendants being convicted of fraud in the

People’s Republic of China and sentenced to jail, the Ponzi Scheme Defendants’ worthless

holdings in China-based DEI were converted into the Wrongful Stockholdings in Libsyn, a U.S.-

based publicly traded podcasting company with real value. As such, the Ponzi Scheme

Defendants’ fraud and wrongdoing was perpetrated on Libsyn, and directly and negatively

impacted it, by Libsyn now having the same number of Wrongful Stockholdings outstanding.

               4.      The Ponzi Scheme Defendants Hid the Wrongful
                       Stockholdings in Furtherance of the Ponzi Scheme

       47.     On information and belief, the Ponzi Scheme Defendants listed their Wrongful

Stockholding under aliases and fictitious names. These include the following: Zhong Bingbin;

Bingyang Liu; Feng Yang; Guangxia Ren; Guozhu Zhang; Heng Li; Hongwei Xu; Jianchen Cui;

Liping Song; Lu Dongxiao; Lu Ye; Meng Shi; Shubin Liao; Shukun Yang; Songshan Wang;

Xiaopeng Yang; Xinyu Yang; Yajun Fan; and Yang Shang.

       48.     The Ponzi Scheme Defendants also formed three of the BVI Entities to hold the

Wrongful Stockholdings: JungHao International Investment Limited, BoHaiHong International

Investment Limited, and TengDa International Investment Limited. (See Ex. 1, Criminal

Judgment pp. 7, 10).

       49.     Ponzi Scheme Defendant Hongcheng Zhang is listed as a contact person for all

three BVI Entities.




                                               15
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 16 of 37




       50.     These three BVI Entities stopped paying their registration fees in 2017,

approximately the same time Ponzi Scheme Defendant Hongcheng Zhang was imprisoned in the

People’s Republic of China, and all of his financial assets were seized, further demonstrating a

connection between the BVI Entities and Ponzi Scheme Defendant Hongcheng Zhang.

       51.     On information and belief, Ponzi Scheme Defendant Hongcheng Zhang put the

Wrongful Stockholdings he owned and controlled in the BVI Entities to evade disclosures under

SEC Schedule 13D.

       52.     A Hong Kong entity, Beijing Jingjcai Wuxian Cultural Communication Co., Ltd,

was set up to hold an interest in the BVI Entities. (Id. at p. 11).

       B.      The Chinese Criminal Judgment

       53.     On November 27, 2017 Presiding Judge Cheng Jie of the Xiecheng District

People’s Court, Beijing, China, entered the Chinese Criminal Judgment.

       54.     Following trial, the Chinese Criminal Court determined that:

               (a)    The entities controlled by Ponzi Scheme Defendant Hongcheng
       Zhang, including DEI, violated the national financial management system by
       pooling huge amounts of public deposits in a disguised manner through several
       enterprises controlled and managed by it, in the form of legitimate business
       operations (Exhibit 1 at p.21).

               (b)    Ponzi Scheme Defendant Hongcheng Zhang, and the other Chinese
       Criminal Defendants, are the heads and persons directly responsible for the
       disguised act of pooling public deposits by the entities they control, including
       DEI, which constitutes the crime of illegally pooling public deposits and is a joint
       crime, and shall be punished according to the law. (Id.)

               (c)     In the course of business activities, Ponzi Scheme Defendant
       Hongcheng Zhang and the entities he controlled, including DEI, disseminated
       information on pooling of funds to the public by various means, committed acts of
       pooling of funds by recruiting social workers into the enterprises managed and
       controlled by it for the purpose of pooling funds, and induced the employees with
       sales commissions to disseminate such information on pooling of funds to the


                                                  16
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 17 of 37




       public again, resulting in investors ultimately incurring significant financial
       losses. (Id.).

       55.     The Chinese Criminal Court entered judgments and imposed prison sentences and

fines against the seven Chinese Criminal Defendants. This included judgments, prison

sentences, and fines againstPonzi Scheme Defendants Hongcheng Zhang and Jing Zhang, as

follows:

               (a)    Ponzi Scheme Defendant and Chinese Criminal Defendant
       Hongcheng Zang (male, born May 30, 1968) was found guilty of the Crime of
       Illegally Absorption of Public Savings, and the Crime of Obtaining Loans by
       Fraud. He was sentenced to nine years in prison, ending on October 4, 2023. He
       was also ordered to pay fines. (Id.)

               (b)     Ponzi Scheme Defendant and Chinese Criminal Defendant Jing
       Zhan (female, born October 28, 1978) was found guilty of the Crime of Illegal
       Absorption of Public Savings. She was sentenced to five years and six months in
       prison, to end on May 22, 2023. She was also ordered to pay a fine. (Id.)

       56.     The Chinese Criminal Court assessed fines against the seven Chinese Criminal

 Defendants totaling BMB 1,240,00 yuan, which is approximately $1.7 million. (Id.)

       57.     The Chinese Criminal Court also ordered the Chinese Criminal Defendants “to

 refund and make compensation for the economic losses caused to the investors.” (Id. p. 24).

 The Indictment by the government alleged the fraud on investors was more than RMB 366

 million yuan (roughly $55.6 million). It is believed that the vast majority of these economic

 losses related to fraud associated with the kiosk scam and DEI transaction.

       58.     The first time that Libsyn obtained an English translation of the Chinese Criminal

Judgment, and learned of the contents of it, was on October 6, 2020.




                                                17
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 18 of 37




       C.      The Imminent, Impending, and Irreparable Harm to Libsyn and Its
               Stockholders

       59.     Libsyn has been and continues to be harmed and damaged, including its

legitimate stockholdings being diluted, by the very existence of the Wrongful Stockholdings.

               1.      Dilution of Value of Libsyn, Its Stock, and Its Shareholders

       60.     As of November 16, 2020, Libsyn’s total number of outstanding shares were

26,588,220. Of this, the Wrongful Stockholdings remaining totaled 7,177,350 shares, or

approximately 27.0%.

       61.     As of November 16, 2020, Libsyn’s stock closed at $3.65 per share. If the

Wrongful Stockholdings declared null and void, as they should be, Libsyn and its innocent

shareholders would no longer be diluted by the 7,177,350 shares of Wrongful Stockholdings.

The number of outstanding shares would be reduced from 26,588,220 to 19,410,870. If the

market capitalization (outstanding shares X stock price) stayed constant, the implicit stock price

would increase to approximately $5.00 per share reflecting a stock price increase of

approximately 37.0%.

                                                                               Adjusted for Cancellation
                                    Current Shares   Wrongful Stockholdings   of Wrongful Stockholdings
        Shares                        26,588,220                 7,177,350                  19,410,870
        Price                   $            3.65                           $                      5.00
        Market Capitilization   $     97,047,003                            $               97,047,003

       62.     Further, Libsyn continuously receives negative comments about the existence of

the Wrongful Stockholding and its past association with the Ponzi Scheme Defendants. As such,

the stock price likely would exceed $5.00 once the issues concerning the Wrongful

Stockholdings are resolved.




                                                18
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 19 of 37




                  2.      Libsyn’s Corporate Governance and Actions Have Been Stymied

           63.    The Nevada corporate code requires that Libsyn obtain approval of a majority of

the stock outstanding for Libsyn to take certain actions. These include, as examples only:

                  (a)      Approval of a merger or share exchange. Libsyn could not enter
           into any strategic combination with another entity without this approval.

                  (b)      Approval of Amendment to Articles of Incorporation. Libsyn
           could not amend the articles to elect into the Nevada anti-takeover statutes, or
           increase its authorized shares in order to issue additional shares to raise capital
           when the current authorized shares are exhausted. In addition, insufficient
           authorized shares could prevent Libsyn from making acquisitions for stock and
           compensating employees and service providers with equity.

           64.    Further, one of Libsyn’s current business strategies is to explore the acquisition of

additional podcasting companies as well as other strategic alternatives to continue to remain

competitive. Podcast hosting is a highly competitive industry facing competition from large

podcast hosting companies such as Spotify and iHeart Radio. Without growth, Libsyn risks

failure.

           65.    Many of the steps need to grow, such as mergers and acquisitions, and amending

the Article of Incorporation, including authorizing additional shares to raise capital, require

majority stockholder approval, which is impeded by the existence of the Wrongful

Stockholdings.

           66.    As a public company, the market and industry in which Libsyn operates and

participates require that Libsyn be able to use its stock as a currency to acquire other companies

and competitive service providers. For example, entrepreneurs, with whom Libsyn has explored

engaging, have demanded that a portion of their compensation be in Libsyn stock.           Libsyn is

reticent to use its stock as currency when the shares outstanding do not currently reflect the stock



                                                    19
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 20 of 37




owned solely by rightful holders and cause its stock to be significantly undervalued. The

existence of the Wrongful Stockholdings stymie Libsyn’s ability to conduct its business.

        67.     The existence of the Wrongful Stockholdings make it almost impossible, as a

practical matter, for Libsyn to obtain a favorable vote of a majority of the stock outstanding.

Libsyn’s stockholders are widespread with small holdings. For example, there are over 3,200

beneficial owners of the stock. There are very few large institutional investors. As a result, it is

very difficult to obtain enough votes to move forward with corporate actions needing the

majority of shares for approval. As a consequence, any action that Nevada rules require a

majority vote, now effectively require a supermajority (70% +) of active stockholders. This

allows a small minority of stockholders the ability to block actions requiring a majority vote.

                3.        Williams Act Violations

        68.     The Wrongful Stockholdings held by the Ponzi Scheme Defendants through

Alias/Fictitious Names and/or the BVI Entities exceed the 5% requirement for SEC Schedule

13D filings.

        69.     The Ponzi Scheme Defendants, though their fraud and other wrongdoing, and

their use of fictitious names and control of the BVI Entities, have continually maintained a more

than 20% interest in Libsyn, which has not been disclosed on Schedule 13D or 13G as a greater

than 5% holder in Libsyn.

        70.     The U.S. Code of Federal Regulations, 17 C.F.R. § 240.13d-1, and 15 U.S.C.

§ 78m governs the filing of Schedules 13D and 13G. Section 240.13d-1 of 17 C.F.R. provides,

in pertinent part, that

        § 240.13d-1 Filing of Schedules 13D and 13G.



                                                 20
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 21 of 37




       (a) Any person who, after acquiring directly or indirectly the beneficial ownership
       of any equity security of a class which is specified in paragraph (i) of this section,
       is directly or indirectly the beneficial owner of more than five percent of the class
       shall, within 10 days after the acquisition, file with the Commission, a statement
       containing the information required by Schedule 13D (§ 240.13d-101).
                                              * * *
       (e)
                                              * * *
               (2) From the time the person has acquired or holds the securities with a
               purpose or effect of changing or influencing control of the issuer, or in
               connection with or as a participant in any transaction having that purpose
               or effect until the expiration of the tenth day from the date of the filing of
               the Schedule 13D (§ 240.13d-101) pursuant to this section, that person
               shall not:
                      (i) Vote or direct the voting of the securities described therein; or
                      (ii) Acquire an additional beneficial ownership interest in any
                      equity securities of the issuer of the securities, nor of any person
                      controlling the issuer.
See also 15 U.S.C. § 78m.
       71.     The Ponzi Scheme Defendants’ failure to make the required Schedule 13D

disclosure is misleading to Libsyn, its stockholders, and potential investors in Libsyn. While this

is a violation by one or more of the Ponzi Scheme Defendants, and not by Libsyn, it harms

Libsyn’s reputation and depresses its stock price.

       72.     Consequently, and under the circumstances, the Ponzi Scheme Defendants should

be enjoined from voting or directing the vote of the Wrongful Stockholdings or acquiring an

additional beneficial ownership interest in any equity securities of Libsyn, nor of any person

controlling Libsyn until they cure the Williams Act violations.




                                                 21
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 22 of 37




               4.     The Ponzi Scheme Defendants’ Fraud and Other Wrongful Conduct
                      are Effectuating a “Creeping Takeover” of Libsyn

       73.     By engaging in, hiding, and covering-up their fraud and other wrongful conduct

with respect to the Wrongful Stockholdings, including, but not limited to, failing to make the

required Schedule 13D disclosures that they and through their use of fictitious names and control

of the BVI Entities, have continually maintained a more than 20% interest in Libsyn, the Ponzi

Scheme Defendants are wrongfully effectuating a “creeping takeover” of Libsyn.

       74.     Specifically, and as an example only, as of January 1, 2020 the Wrongful

Stockholdings constituted approximately 24.5% of Libsyn’s outstanding stock with

commensurate voting power. Recently, Libsyn has reduced the share count through the

repurchase of stock. Libsyn has reduced the number of shares of Libsyn stock outstanding in the

marketplace by more than 8% during the third quarter of 2020 alone. This resulted in the

Wrongful Stockholdings presently constituting approximately 27% of Libsyn’s outstanding stock

with commensurate voting power.

       75.     Consequently, as a direct result, of their fraud, other wrongdoing, and failures to

make the required Schedule 13D disclosures, the Ponzi Scheme Defendants have increased their

percentage ownership of Libsyn, are effectuating a creeping takeover of Libsyn, and are

concentrating voting power in the Ponzi Scheme Defendants’ hands, to the detriment and harm

of Libsyn.

       76.     Under the circumstances, and in light of the existence of the Wrongful

Stockholdings, Libsyn is unable to move forward with further buybacks of its outstanding stock.

As such, the Ponzi Scheme Defendants and their Wrongful Stockholding effectively have

wrongfully blocked Libsyn’s ability to do so, to the detriment and harm of Libsyn.


                                                22
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 23 of 37




               5.      Additional Harm to Libsyn

       77.     The continued ownership of the large block of stock represented by the Wrongful

Stockholdings, obtained through fraud and other wrongdoing, is damaging Libsyn’s reputation

with customers and potential customers as well as impairing it’s goodwill with existing

customers. The uncertainty concerning the Wrongful Stockholdings, and the Ponzi Scheme

Defendants’ purported interests in it, is devastating to Libsyn.

       78.     Further, Libsyn has now learned that a number of the Chinese Criminal

Defendants have either recently been released from the Chinese Jails or will soon be released.

       79.     Specifically, Ponzi Scheme Defendant Hongcheng Zhang is scheduled to be

released in October 2023, Ponzi Scheme Defendant Jing Zhang is scheduled to be released in

November 2023. Defendant Shunfia Qian was scheduled to be released in June 2020, Defendant

Jianguo Chang was scheduled to be released in July 2020, Defendant Xia Chen was scheduled to

be released in October 2020, and Defendants Bin Zhang and Lingling Wang were scheduled to

be released on November 13, 2020.

       80.     The Chinese Criminal Defendants had significant fines and restitution orders

entered against them. There is a significant risk the Ponzi Scheme Defendants will attempt to

sell, transfer, or otherwise liquidate the shares of the Wrongful Stockholdings they obtained by

fraud and other wrongdoing in order to satisfy these orders and fines.

       81.     Libsyn has now learned that, despite their rigorous efforts, the Chinese authorities

were unable to trace tens of millions of dollars of missing funds. Those funds are likely still in

control of the Ponzi Scheme Defendants. Upon information and belief, those funds likely were

effectively laundered, potentially to offshore locations. There is also therefore significant risk



                                                 23
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 24 of 37




that the Chinese Criminal Defendants have access to ill-gotten funds that could be used in the

United States to pursue actions to gain control of Libsyn using the Wrongful Stockholdings, or to

bring their BVI entities back into good standing and sell their BVI controlled Wrongful

Stockholdings, or take other actions that would be harmful to Libsyn.

       82.     Libsyn and its relationship with its stockholders and the marketplace are likely to

suffer imminent harm due to attempts to transfer, sell and/or vote the Wrongful Stockholdings.

       83.     Such efforts would decrease the value of Libsyn and its relationships with its

stockholders and the marketplace. Further, allowing these fraudulently obtained shares to remain

outstanding harms Libsyn as an ongoing operation.

       D.      Libsyn’s Efforts to Protect Itself and its Stockholders

       84.     Libsyn has undertaken such corporate measures and actions as are appropriate

under the law to protect itself and prevent further harm by the Ponzi Scheme Defendants and

their Wrongful Stockholdings.

       85.     Libsyn conducted an investigation in the People’s Republic of China to attempt to

locate the stock certificates for, or the registered holders of, the Wrongful Stockholdings, and/or

the purported interests giving rise to them. The investigation concluded that many of the names

and or addresses on the stockholder registry were fictitious, and as such, no stockholders could

be found.

       86.     Libsyn attempted to communicate with the BVI Entities without success.

       87.      Public records indicate the BVI Entities have not paid their registration fees since

approximately 2017—coinciding with Hongcheng Zhang’s imprisonment.




                                                24
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 25 of 37




       88.       In August of 2020, Libsyn, appointed a new CFO, Richard Heyse, who had

experience in the People’s Republic of China from previous roles, including several years of

working there. In early September of 2020, Heyse took steps to obtain the Chinese Criminal

Judgment. Heyse obtained the documents, and had them translated on October 6, 2020.

       89.       On October 23, 2020, Libsyn instructed its Transfer Agent to place a

precautionary hold on the affected stock.

       90.       Further, pursuant to applicable law, Libsyn’s Board has passed a Resolution, a

copy of which is attached as Exhibit 2 hereto which provides:

             •   “The Board hereby imposes a complete restriction on the voting, trading,
                 assigning, and transferring of any and all of the Wrongful Stock Holdings
                 on the transfer records of the Company until resolution of the Claims in
                 the litigation as authorized above or otherwise as approved by the
                 Company in writing.”

             •   “Any attempted voting, trading, assigning, and transferring of the
                 Wrongful Stock Holdings in violation of the restrictions hereby imposed
                 shall be null and void.”

             •   “The Company shall give notice of this restriction on voting, trading,
                 assigning, and transferring to the holders of the Wrongful Stock Holdings
                 at the current address of such holders as reflected on the stock records of
                 the Company.”

             •   “The Company shall give notice of this Restriction Plan to the transfer
                 agent of the Company, along with proof of notification sent to the holders
                 of record of the Wrongful Stock Holdings and shall request such transfer
                 agent immediately impose such restriction on voting, trading, assigning,
                 and transferring in addition to the stop transfer order currently in place
                 with the transfer agent.”

       91.       Libsyn is moving forward with action on this Resolution.




                                                  25
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 26 of 37




                                       V. Claims for Relief

                                   First Claim for Relief
                  (Securities Fraud – Violation of Colorado Securities Act)
      (Direct Claim by Libsyn against Ponzi Scheme Defendants and the BVI Entities)

       92.     Plaintiff Libsyn incorporates by reference each of its allegations herein.

       93.     The conduct of the Ponzi Scheme Defendants and the BVI Entities violated the

Colorado Securities Act in that in connection with the offer, sale, or purchase of securities in

Colorado, the Ponzi Scheme Defendants and the BVI Entities directly or indirectly:

               a.      employed a device, scheme or artifice to defraud;

              b.       made written and oral untrue statements of material fact or omitted to state
       material facts necessary to make the statements made, in light of the circumstances under
       which they were made, not misleading; or

             c.      engaged in acts, practices or courses of business which operated and
       would operate as a fraud and deceit on investors

all in violation of C.R.S. § 11-51-501(1). The Ponzi Scheme Defendants and the BVI Entities

acted knowingly, recklessly or with intent to defraud in purchasing and/or selling securities in

Libsyn.

       94.     As a result of their conduct in violation of C.R.S. § 11-51-501(1), the Ponzi

Scheme Defendants and the BVI Entities are liable to Libsyn for such legal and equitable relief

as the Court deems appropriate, including rescission, damages, interest, costs, and reasonable

attorneys’ fees.

                                 Second Claim for Relief
                       (Fraudulent Concealment or Nondisclosure)
      (Direct Claim by Libsyn against Ponzi Scheme Defendants and the BVI Entities)

       95.     Plaintiff Libsyn incorporates by reference each of its allegations herein.




                                                 26
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 27 of 37




          96.    The Ponzi Scheme Defendants and the BVI Entities knowingly concealed or

failed to disclose a material, existing fact that in equity and good conscience they should have

disclosed and that they had a duty to disclose.

          97.    Libsyn was ignorant of the fact being concealed or not disclosed.

          98.    The Ponzi Scheme Defendants and the BVI Entities intended that Libsyn act on

the concealed or undisclosed fact.

          99.    Libsyn acted on the concealed or undisclosed fact and incurred damages as a

result.

          100.   As a result of their conduct, the Ponzi Scheme Defendants and the BVI Entities

are liable to Libsyn for such legal and equitable relief as the Court deems appropriate, including

rescission, damages, interest, costs, and reasonable attorneys’ fees.

                                  Third Claim for Relief
                               (Fraudulent Representation)
      (Direct Claim by Libsyn against Ponzi Scheme Defendants and the BVI Entities)

          101.   Plaintiff Libsyn incorporates by reference each of its allegations herein.

          102.   The Ponzi Scheme Defendants and the BVI Entities made a false representation of

material fact, knowing the representation to be false.

          103.   The Ponzi Scheme Defendants and the BVI Entities knew that Libsyn was

ignorant of the falsity of the representation.

          104.   The Ponzi Scheme Defendants and the BVI Entities made the representation

intending that Libsyn rely upon it.

          105.   Libsyn’s reliance on the false representation resulted in damage to Libsyn.




                                                  27
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 28 of 37




       106.    As a result of their conduct, the Ponzi Scheme Defendants and the BVI Entities

are liable to Libsyn for such legal and equitable relief as the Court deems appropriate, including

rescission, damages, interest, costs, and reasonable attorneys’ fees.

                                 Fourth Claim for Relief
                                   (Constructive Trust)
      (Direct Claim by Libsyn against Ponzi Scheme Defendants and the BVI Entities)

       107.    Plaintiff Libsyn incorporates by reference each of its allegations herein.

       108.    As a result of the wrongdoing as set forth herein, the Ponzi Scheme Defendants

and the BVI Entities are holding Libsyn stock, a claim to Libsyn stock, and/or the proceeds and

benefits to Libsyn stock, with specific knowledge of the duties and obligations they owe to

Libsyn.

       109.    Under these circumstances, the Ponzi Scheme Defendants and the BVI Entities

must retain and may not disburse Libsyn stock, a claim to Libsyn stock, and/or the proceeds and

benefits to Libsyn stock in good conscience.

       110.    Libsyn is entitled to the imposition of a constructive trust upon the Libsyn stock, a

claim to Libsyn stock, and/or the proceeds and benefits to Libsyn stock, converting the Ponzi

Scheme Defendants and the BVI Entities into a trustee for the benefit of Libsyn.

                                   Fifth Claim for Relief
     (Violation of Williams Act (including 15 U.S.C. § 78m and 17 C.F.R. § 240.13d-1))
      (Direct Claim by Libsyn against Ponzi Scheme Defendants and the BVI Entities)

       111.    Plaintiff Libsyn incorporates by reference each of its allegations herein.

       112.    The conduct of the Ponzi Scheme Defendants and the BVI Entities described

herein has caused and is causing substantial and irreparable injury to Libsyn, for which Libsyn




                                                 28
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 29 of 37




has no adequate remedy at law, and will continue to cause such injury unless this Court enjoins

their wrongful conduct.

       113.    As a result of this conduct, Libsyn is entitled to injunctive relief, as described in

the Demand for Relief, preventing the wrongful conduct of the Ponzi Scheme Defendants and

the BVI Entities, including but not limited to, barring them, their agents, employees, partners, or

others acting in concert with them, from voting or directing the voting of the Wrongful

Stockholdings or acquiring an additional beneficial ownership interest in any equity securities of

Libsyn, nor of any person controlling Libsyn.

                                    Sixth Claim for Relief
                                     (Declaratory Relief)
                       (Direct Claim by Libsyn against All Defendants)

       114.    Plaintiff Libsyn incorporates by reference each of its allegations herein.

       115.    Libsyn is the lawful issuer of Libsyn stock.

       116.    The circumstances described herein with respect to Libsyn stock, a claim to

Libsyn stock, and/or the proceeds and benefits to Libsyn stock claimed by the Ponzi Scheme

Defendants and the BVI Entities constitute failure of consent, impossibility, failure of condition,

failure of consideration, and/or fraud, among other things.

       117.    As a direct and proximate result of these circumstances, Libsyn is entitled to a

declaration, pursuant to F.R.C.P. 57 and 28 U.S.C. § 2201, that the Libsyn stock, a claim to

Libsyn stock, and/or the proceeds and benefits to Libsyn stock claimed by the Ponzi Scheme

Defendants and BVI Entities is null and void, and is of no force and effect, as well as judgment

rescinding any transaction by which the Ponzi Scheme Defendants and BVI Entities acquired




                                                 29
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 30 of 37




Libsyn stock, a claim to Libsyn stock, and/or the proceeds and benefits to Libsyn stock and

rescissionary damages.

                            Seventh Claim for Relief (In the Alternative)
                      (Securities Fraud – Violation of Colorado Securities Act)
                       (Derivative Claim by Libsyn on behalf of FAB against
                          Ponzi Scheme Defendants and the BVI Entities)

       118.    Derivative Plaintiff Libsyn on behalf of FAB incorporates by reference each of its

allegations herein.

       119.    The conduct of the Ponzi Scheme Defendants and the BVI Entities violated the

Colorado Securities Act in that in connection with the offer, sale, or purchase of securities in

Colorado, the Ponzi Scheme Defendants and the BVI Entities directly or indirectly:

               a.        employed a device, scheme or artifice to defraud;

              b.       made written and oral untrue statements of material fact or omitted to state
       material facts necessary to make the statements made, in light of the circumstances under
       which they were made, not misleading; or

             c.      engaged in acts, practices or courses of business which operated and
       would operate as a fraud and deceit on investors

all in violation of C.R.S. § 11-51-501(1). The Ponzi Scheme Defendants and the BVI Entities

acted knowingly, recklessly or with intent to defraud in purchasing and/or selling securities in

FAB.

       120.    As a result of their conduct in violation of C.R.S. § 11-51-501(1), the Ponzi

Scheme Defendants and the BVI Entities are liable to FAB for such legal and equitable relief as

the Court deems appropriate, including rescission, damages, interest, costs, and reasonable

attorneys’ fees.




                                                 30
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 31 of 37




                           Eighth Claim for Relief (In the Alternative)
                           (Fraudulent Concealment or Nondisclosure)
                      (Derivative Claim by Libsyn on behalf of FAB against
                         Ponzi Scheme Defendants and the BVI Entities)

       121.    Derivative Plaintiff Libsyn on behalf of FAB incorporates by reference each of its

allegations herein.

       122.    The Ponzi Scheme Defendants and the BVI Entities knowingly concealed or

failed to disclose a material, existing fact that in equity and good conscience they should have

disclosed and that they had a duty to disclose.

       123.    FAB was ignorant of the fact being concealed or not disclosed.

       124.    The Ponzi Scheme Defendants and the BVI Entities intended that FAB act on the

concealed or undisclosed fact.

       125.    FAB acted on the concealed or undisclosed fact and incurred damages as a result.

       126.    As a result of their conduct, the Ponzi Scheme Defendants and the BVI Entities

are liable to FAB for such legal and equitable relief as the Court deems appropriate, including

rescission, damages, interest, costs, and reasonable attorneys’ fees.

                           Ninth Claim for Relief (In the Alternative)
                                   (Fraudulent Representation)
                      (Derivative Claim by Libsyn on behalf of FAB against
                         Ponzi Scheme Defendants and the BVI Entities)

       127.    Derivative Plaintiff Libsyn on behalf of FAB incorporates by reference each of its

allegations herein.

       128.    The Ponzi Scheme Defendants and the BVI Entities made a false representation of

material fact, knowing the representation to be false.




                                                  31
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 32 of 37




        129.    The Ponzi Scheme Defendants and the BVI Entities knew that FAB was ignorant

of the falsity of the representation.

        130.    The Ponzi Scheme Defendants and the BVI Entities made the representation

intending that FAB rely upon it.

        131.    FAB’s reliance on the false representation resulted in damage to FAB.

        132.    As a result of their conduct, the Ponzi Scheme Defendants and the BVI Entities

are liable to FAB for such legal and equitable relief as the Court deems appropriate, including

rescission, damages, interest, costs, and reasonable attorneys’ fees.

                           Tenth Claim for Relief (In the Alternative)
                                      (Constructive Trust)
                      (Derivative Claim by Libsyn on behalf of FAB against
                         Ponzi Scheme Defendants and the BVI Entities)

        133.    Derivative Plaintiff Libsyn on behalf of FAB incorporates by reference each of its

allegations herein.

        134.    As a result of the wrongdoing as set forth herein, the Ponzi Scheme Defendants

and the BVI Entities are holding Libsyn stock, a claim to Libsyn stock, and/or the proceeds and

benefits to Libsyn stock, with specific knowledge of the duties and obligations they owe to

Libsyn.

        135.    Under these circumstances, the Ponzi Scheme Defendants and the BVI Entities

must retain and may not disburse Libsyn stock, a claim to Libsyn stock, and/or the proceeds and

benefits to Libsyn stock in good conscience.

        136.    FAB is entitled to the imposition of a constructive trust upon the Libsyn stock, a

claim to Libsyn stock, and/or the proceeds and benefits to Libsyn stock, converting the Ponzi

Scheme Defendants and the BVI Entities into a trustee for the benefit of FAB.


                                                 32
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 33 of 37




                        Eleventh Claim for Relief (In the Alternative)
     (Violation of Williams Act (including 15 U.S.C. § 78m and 17 C.F.R. § 240.13d-1))
                       (Derivative Claim by Libsyn on behalf of FAB
                   against Ponzi Scheme Defendants and the BVI Entities)

       137.    Derivative Plaintiff Libsyn on behalf of FAB incorporates by reference each of its

allegations herein.

       138.    The conduct of the Ponzi Scheme Defendants and the BVI Entities described

herein has caused and is causing substantial and irreparable injury to FAB, for which FAB has

no adequate remedy at law, and will continue to cause such injury unless this Court enjoins their

wrongful conduct.

       139.    As a result of this conduct, FAB is entitled to injunctive relief, as described in the

Demand for Relief, preventing the wrongful conduct of the Ponzi Scheme Defendants and the

BVI Entities, including but not limited to, barring them, their agents, employees, partners, or

others acting in concert with them, from voting or directing the voting of the Wrongful

Stockholdings or acquiring an additional beneficial ownership interest in any equity securities of

Libsyn, nor of any person controlling Libsyn.

                        Twelfth Claim for Relief (In the Alternative)
                                    (Declaratory Relief)
           (Derivative Claim by Libsyn on behalf of FAB against All Defendants)

       140.    Derivative Plaintiff Libsyn on behalf of FAB incorporates by reference each of its

allegations herein.

       141.    FAB was the lawful owner of Libsyn stock and distributed one share of Libsyn

stock to each stockholder of FAB in the Spin-Off.

       142.    The FAB stock issued to the Ponzi Sceme Defendants and BVI Entities was

issued in a fraudulent transaction and should be declared void.


                                                 33
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 34 of 37




       143.    The circumstances described herein with respect to Libsyn stock, a claim to

Libsyn stock, and/or the proceeds and benefits to Libsyn stock claimed by the Ponzi Scheme

Defendants and the BVI Entities constitute failure of consent, impossibility, failure of condition,

failure of consideration, and/or fraud, among other things.

       144.    As a direct and proximate result of these circumstances, FAB is entitled to a

declaration, pursuant to F.R.C.P. 57 and 28 USC §2201, that the Libsyn stock, a claim to Libsyn

stock, and/or the proceeds and benefits to Libsyn stock claimed by the Ponzi Scheme

Defendants and BVI Entities is null and void, and is of no force and effect, as well as judgment

rescinding any transaction by which the Ponzi Scheme Defendants and BVI Entities acquired

Libsyn stock, a claim to Libsyn stock, and/or the proceeds and benefits to Libsyn stock and

rescissionary damages.

                                     VI. Demand for Relief

       WHEREFORE, Plaintiff Libsyn, individually on its own behalf and, in the alternative,

derivatively on behalf of FAB, demands the following relief:

       A.      On the First and Seventh Claims for Relief, judgment against the Ponzi Scheme

Defendants and the BVI Entities for Securities Fraud - Colorado Securities Act - for such legal

and equitable relief as the Court deems appropriate, including rescission, damages, interest,

costs, and reasonable attorneys’ fees;

       B.      On the Second and Eighth Claims for Relief, judgment against the Ponzi Scheme

Defendants and the BVI Entities for Fraudulent Concealment or Nondisclosure for such legal

and equitable relief as the Court deems appropriate, including rescission, damages, interest,

costs, and reasonable attorneys’ fees;



                                                34
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 35 of 37




       C.      On the Third and Ninth Claims for Relief, judgment against the Ponzi Scheme

Defendants and the BVI Entities for Fraudulent Representation for such legal and equitable relief

as the Court deems appropriate, including rescission, damages, interest, costs, and reasonable

attorneys’ fees;

       D.      On the Fourth and Tenth Claims for Relief, judgment against the Ponzi Scheme

Defendants and the BVI Entities for Constructive Trust for the imposition of a constructive trust

upon the Libsyn stock, a claim to Libsyn stock, and/or the proceeds and benefits to Libsyn stock,

converting the Ponzi Scheme Defendants and the Doe Defendants into a trustee for the benefit

of Libsyn;

       E.      On the Fifth and Eleventh Claims for Relief, judgment against the Ponzi Scheme

Defendants and the BVI Entities for an injunction preventing the wrongful conduct of the Ponzi

Scheme Defendants and the BVI Entities, including but not limited to, barring them, their agents,

employees, partners, or others acting in concert with them, from voting or directing the voting of

the Wrongful Stockholdings or acquiring an additional beneficial ownership interest in any

equity securities of Libsyn, nor of any person controlling Libsyn.

       F.      On the Sixth and Twelfth Claims for Relief, judgment against all Defendants for a

declaration, pursuant to F.R.C.P. 57 and 28 U.S.C. §2201, that the Libsyn stock, a claim to

Libsyn stock, and/or the proceeds and benefits to Libsyn stock claimed by the Ponzi Scheme

Defendants and the BVI Entities are null and void, and is of no force and effect, as well as

judgment rescinding any transaction by which the Ponzi Scheme Defendants and BVI Entities

acquired Libsyn stock, a claim to Libsyn stock, and/or the proceeds and benefits to Libsyn stock




                                                35
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 36 of 37




and rescissionary damages, declaring that the Resolution of the Libsyn Board of Directors was

and is duly authorized.

       G.      On all Claims for Relief, entry of an injunction, including, but not limited to,

               (a)     Enjoining the voting, trading, assigning, and transferring of any and all of
                       the Wrongful Stock Holdings on the transfer records of Libsyn/FAB or
                       otherwise as approved by Libsyn/FAB in writing.

               (b)     Enjoining any action by Defendants that is contrary to the Resolution by
                       the Libsyn board of directors, dated November 25, 2020.

       H.      As to all Claims for Relief, for attorney’s fees and costs, expert witness fees, pre-

judgment and post-judgment interest (including, but not limited to, moratory interest) as allowed

by law, and for such further relief as the Court deems just and proper.

                                       VII. Jury Demand

       Plaintiff Libsyn, individually on its own behalf and, in the alternative, derivatively on

behalf of FAB, demands a jury trial on all claims and issues so triable.

       DATED: November 25, 2020.

                                              Respectfully submitted,
                                              SHERMAN & HOWARD L.L.C.

                                              s/ Peter G. Koclanes
                                              Peter G. Koclanes

                                              s/ Kellie Nelson Fetter
                                              Kellie Nelson Fetter

                                              633 17th Street, Suite 3000
                                              Denver, Colorado 80202
                                              Telephone: (303) 297-2900
                                              Facsimile: (303) 298-0940
                                              Email: pkoclanes@shermanhoward.com
                                                     kfetter@shermanhoward.com
                                              ATTORNEYS FOR PLAINTIFF
                                              LIBERATED SYNDICATION, INC.


                                                36
Case 1:20-cv-03494-DDD Document 1 Filed 11/25/20 USDC Colorado Page 37 of 37
